[Cite as State v. Woods, 2012-Ohio-5509.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98054




                                      STATE OF OHIO
                                                     PLAINTIFF-APPELLANT

                                               vs.

                                   CLYDE WOODS JR.
                                                     DEFENDANT-APPELLEE




                                            JUDGMENT:
                                             AFFIRMED



                                    Criminal Appeal from the
                              Cuyahoga County Common Pleas Court
                                      Case No. CR-556141

        BEFORE: S. Gallagher, J., Sweeney, P.J., and Rocco, J.

        RELEASED AND JOURNALIZED: November 29, 2012
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Maxwell M. Martin
Assistant Prosecuting Attorney
The Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113


ATTORNEY FOR APPELLEE

Aaron T. Baker
Aaron T. Baker Co., L.P.A.
38109 Euclid Avenue
Willoughby, OH 44094
SEAN C. GALLAGHER, J.:

       {¶1} Plaintiff-appellant, the state of Ohio, appeals from the trial court’s decision to

grant the motion to suppress of defendant-appellee, Clyde Woods, Jr. For the reasons

set forth below, we affirm the ruling.

       {¶2} On October 31, 2011, Cleveland patrol officers Donald Kopchak and Jeffrey

Yasenchak worked the second shift.        Because it was Halloween evening, the officers

focused on children’s safety in the area of East 105th Street.      As they headed west on

Adams Avenue, the officers were behind a black Lincoln MKZ that just turned onto

Adams from East 105th Street. The speed limit on Adams is 25 m.p.h. The officers’

speed was 35 m.p.h.      They “paced” the Lincoln for a “little over two blocks” and

concluded that the driver was exceeding the 25 m.p.h. speed limit.

       {¶3} Yasenchak activated the overhead light and sirens and stopped the Lincoln by

the address of 9601 Adams.       Yasenchak approached the driver’s side, and Kopchak

approached the passenger’s side.         The driver, Woods, was the only person in the

Lincoln.

       {¶4} Woods stepped out of the car at Yasenchak’s request.           While Yasenchak

patted down Woods, “some sort of large object is moving down [Woods’s] pant leg all

the way down to his boots.” Yasenchak pulled up the bottom of Woods’s pant leg and

found one bag of suspected marijuana.      The officers handcuffed Woods and arrested him
for using a motor vehicle to solicit drug sales, a violation of Cleveland Codified

Ordinances 619.23.    The officers then walked Woods back to the patrol car, advised him

of his Miranda rights, and placed him in the back seat.

      {¶5} Yasenchak testified at the motion to suppress hearing about why he patted

down Woods after he asked him to step out of the Lincoln:

      A. As soon as he rolled down the window, I just detected the scent of
      marijuana.

      Q.   And are you familiar with the scent of marijuana?

      A. Yes.

      Q. Burned and unburned?

      A. Yes.

      Q. And can you describe for the Court why you’re familiar with that
      scent?

      A. I made a lot of arrests. I was in the narcotics unit for two and a half
      years [out of 14 with the department] * * *. Just numerous arrests, and
      personal experience with marijuana.

      Q. Are you trained to identify that scent?

      A. Yes.

      Q. Are you qualified to identify that scent?

      A. Yes. I’ve attended seminars from ATF, FBI, DEA all pertaining to

      drug investigations.
      {¶6} After Woods’s arrest, Kopchak proceeded to inventory the Lincoln’s contents

in preparation of towing the car. He testified at the motion to suppress hearing about the

inventory search:

      A. [I]n the trunk was an Ohio State bag, bookbag, backpack, I believe,
      and inside that backpack was [sic] two large bags of marijuana.

      Q. Okay. Now, backing up, had you — obviously, by the time that
      you’re doing an inventory search of the car, you have located some
      marijuana on the person of Mr. Woods, correct?

      A.   Correct.

      Q.   Any other marijuana found in the passenger compartment of the car?

      A. No, I don’t believe so.

      Q. Okay.        Were you — did you detect the presence of any other
      marijuana?

      A. When I was in the back seat, making sure there was no valuables in the
      back seat, the smell of unburned or fresh marijuana was still very strong in
      the vehicle.

      Q. Okay. All right. So then you continue the inventory search and find
      the backpack, correct?

      A.   Correct.

      Q.   And did you have to open the backpack, it was already open, or what?

      A.   It was already open.

      {¶7} Kopchak next testified about his training relevant to the feel and smell of

different drugs, including burnt and unburnt marijuana. He followed up with testimony

that he made “probably too many to count” marijuana arrests during his five years on the

police force.   The marijuana found in the trunk of Woods’s Lincoln was unburnt
marijuana with a “strong odor,” even in the three plastic bags inside each other making up

State’s Exhibit No. 3.   The marijuana was in two individual large plastic freezer bags

when found by Kopchak.

       {¶8} Kopchak also testified about his training on the Cleveland Police

Department’s tow policy. He stated that he read the tow policy a few years ago and he

receives updates during roll call.   According to him, he was accurate, thorough, and

acted in a manner consistent with the policy when he inventoried Woods’s vehicle.         In

the tow supplement, Kopchak did not list anything of value recovered from the trunk or

the passenger compartment.      He also lifted the hood of the Lincoln as part of the

inventory search, “[j]ust to make sure everything’s there that’s supposed to be there.”

       {¶9} During cross-examination, Kopchak admitted to issuing a citation for

weaving to Woods ten days earlier, on or about October 21, 2011. Woods was briefly in

police custody that day.    When questioned as to why he was in custody, Kopchak

responded, “[b]ecause he got out of his vehicle, exited his vehicle, and continued ignoring

all my verbal commands to stop.”

       {¶10} On November 8, 2011, Woods was charged with drug trafficking in

violation of R.C. 2925.03(A)(2), with forfeiture and schoolyard specifications; possessing

criminal tools in violation of R.C. 2923.24(A), with forfeiture specifications; and drug

possession in violation of R.C. 2925.11(A), with forfeiture specifications.

       {¶11} On January 1, 2012, Woods filed a motion to suppress stop, arrest, and

search.   He asserted that the traffic stop and pat down were improper because he was not
driving in violation of the posted speed limit. His arrest was improper as well because

the officers had no evidence or any indication that he was soliciting drug sales from his

vehicle.   Finally, the search of the vehicle was not a proper inventory search.       Woods

requested that the trial court, therefore, suppress all evidence obtained by the officers.

       {¶12} The trial court held a motion to suppress hearing on January 26, 2012. The

trial court granted the motion and suppressed as evidence all of the marijuana discovered

on Woods’s person and in the trunk of his vehicle. In its opinion dated March 1, 2012,

the court stated:

              Since radar was not used by these officers to detect the speed of
       Defendant’s vehicle, and because of the short distance traveled by
       Defendant’s vehicle following his turn off East 105th Street, and because
       neither officer testified that they had specified training in detecting speed of
       another vehicle unaided by technology, it is unlikely that stopping
       Defendant’s vehicle for traveling at 35 miles per hour in a 25-mile per hour
       zone is justified within the meanings articulated by State v. Johnson (1986)
       34 Ohio App.3d 94 or Brown v. Texas (1979) 443 U.S. 47.

                Testimony of the officers that the search was an inventory search of
       the vehicle was tantamount to a tow is disingenuous and merely a pretext
       for the claimed inventory. First of all, the stop, handcuffing and pat down
       were illegal since probable cause was absent. Secondly, the search of the
       trunk and most [s]uspiciously, the hood, along with the officer’s failure to
       list all of the vehicle’s contents on the inventory list suggests that the search
       of the vehicle was neither incidental to a tow nor for the purposes of
       inventory.

       {¶13} The state timely appealed and challenges in one assignment of error, the trial

court’s ruling on the motion to suppress.        The state argues that the police officers

properly stopped Woods based on pacing his vehicle under the authority of Richmond

Hts. v. Myles, 8th Dist. No. 86171, 2006-Ohio-542. It also argues that a police officer
may properly order a motorist out of a vehicle when stopped for a traffic citation, even

without suspicion of criminal activity, under the authority of State v. Evans, 67 Ohio

St.3d 405, 1993-Ohio-186, 618 N.E.2d 162.              According to the state, the smell of

marijuana justified the pat down, the discovery of marijuana on Woods’s person justified

his arrest, and his arrest and detention justified the inventory search. For the following

reasons, we reject the state’s arguments.

       {¶14} Appellate review of a suppression ruling involves mixed questions of law

and fact.   See State v. Burnside, 100 Ohio St.3d 152, 2003-Ohio-5372, 797 N.E.2d 71.

When ruling on a motion to suppress, the trial court serves as the trier of fact and is the

primary judge of the credibility of the witnesses and the weight of the evidence.      See

State v. Mills, 62 Ohio St.3d 357, 582 N.E.2d 972 (1992); State v. Fanning, 1 Ohio St.3d

19, 437 N.E.2d 583 (1982). An appellate court must accept the trial court’s findings of

fact as true if they are supported by competent and credible evidence. Burnside at ¶ 8.

The appellate court must then determine, without any deference to the trial court, whether

the facts satisfy the applicable legal standard. Id.

       {¶15} When determining whether an investigative stop is supported by a

reasonable, articulable suspicion of criminal activity, the stop must be viewed in light of

the totality of circumstances surrounding the stop. State v. Bobo, 37 Ohio St.3d 177,

524 N.E.2d 489 (1988), paragraph one of the syllabus. An officer’s inchoate hunch or

suspicion will not justify an investigatory stop. For example, “[t]he reputation of an area

for criminal activity is an articulable fact upon which a police officer may legitimately
rely in determining whether an investigative stop is warranted.” Bobo at 179. However,

that fact alone is insufficient.   The totality of the facts and circumstances before the

officer must reasonably suggest that some specific criminal activity is afoot.         Id.

Courts must give “due weight to the officer’s trained eye and experience” in reviewing

the totality of the circumstances. State v. Andrews, 57 Ohio St.3d 86, 87-88, 565 N.E.2d

1271 (1991).

       {¶16}   Some appellate courts in Ohio, including ours, have held that an officer’s

visual estimation of a vehicle’s speed alone is insufficient to support a conviction for

speeding.      See, e.g., Middleburg Hts. v. Campbell, 8th Dist. No. 87593,

2006-Ohio-6582, abrogated by Barberton v. Jenney, 126 Ohio St.3d 5, 9,

2010-Ohio-2420, 929 N.E.2d 1047. Prior to the Ohio Supreme Court’s decision in

Jenney, this court has recognized pacing as a legitimate means of determining speed.   In

Middleburg Hts. v. Quinones, 8th Dist. No. 88242, 2007-Ohio-3643, we stated:

       [A]n arresting officer’s visual estimates of speed alone are insufficient to
       convict persons of speeding beyond a reasonable doubt. See Cleveland v.
       Wilson, 8th Dist. No. 87047, 2006-Ohio-1947, at ¶ 7. However, as
       Quinones himself points out, that was not the only evidence presented.
       Officer Bulka testified that he paced Quinones’ vehicle to determine his
       speed. Many Ohio courts, including this district, have found that pacing a
       car is an acceptable manner for determining speed. State v. Horn, 7th
       Dist. No. 04BE31, 2005-Ohio-2930, at ¶ 18; Middleburg Heights v.
       Campbell, 8th Dist. No. 87593, 2006-Ohio-6582, at ¶ 17.

       {¶17} The above recognition of pacing is based on a police officer’s visual

perception that a vehicle is speeding, in combination with years of experience. Visual

perception and years of experience constitute “‘specific and articulable facts which
provide the police officer with reasonable grounds to make an investigatory stop[.]’”

State v. Porter, 11th Dist. No. 99-P-0061, 2000 Ohio App. LEXIS 4211, *10 (Sept. 15,

2000), quoting State v. Lawless, 11th Dist. No. 98-P-0048, 1999 Ohio App. LEXIS 2941

(June 25, 1999).   See State v. Hammen, 5th Dist. No. 2012CA00009, 2012-Ohio-3628.

The Seventh District relied on this language in recognizing pacing in Horn, and we, in

Quinones, relied on Horn in recognizing pacing as a legitimate way of determining speed.

       {¶18} The Ohio Supreme Court, however, in Jenney, 126 Ohio St.3d 5,

2010-Ohio-2420, 929 N.E.2d 1047, found that visual perception and general experience

as a police officer is sufficient evidence to support an officer’s unaided visual estimation

of speed under certain circumstances.   The court held:

              A police officer’s unaided visual estimation of a vehicle’s speed is
       sufficient evidence to support a conviction for speeding in violation of R.C.
       4511.21(D) without independent verification of the vehicle’s speed if the
       officer is trained, is certified by the Ohio Peace Officer Training Academy
       or a similar organization that develops and implements training programs to
       meet the needs of law-enforcement professionals and the communities they
       serve, and is experienced in visually estimating vehicle speed.

Id. at syllabus.

       {¶19} In Jenney, the Supreme Court concluded that a police officer’s visual

estimation of the defendant’s speed was sufficient to support a conviction under R.C.

4511.21(D) because there was testimony offered at trial as to the officer’s training,

certification, and experience in visually estimating vehicle speeds.           Id. at ¶ 2.

Specifically, the officer testified that he was trained to visually estimate vehicle speed,

was certified by a law enforcement training organization in visual estimations, and
performed hundreds of visual speed estimations as a police officer. Id. at ¶ 21.       The

officer further testified that based on his training and experience, he estimated that the

defendant’s vehicle was traveling 70 m.p.h. in a 60 m.p.h. zone at the time of the traffic

stop. Id. at ¶ 21-22.

      {¶20} Accordingly, visual estimation of a vehicle’s speed is sufficient evidence

depending on the type of training provided to the police officer and the officer’s

certification and experience in visually estimating vehicle speed. In other words, visual

estimation and the officer’s general years of experience, without the training,

certification, and actual experience in visually estimating vehicle speed, is insufficient

evidence of a vehicle’s speed.

      {¶21} In this case, the totality of the officers’ testimony was that Woods was

exceeding the posted speed limit of 25 m.p.h. Yasenchak and Kopchak both testified

about drug detection training and their respective years of service with the police

department.   Kopchak also testified about tow policy training.   Neither officer testified,

however, as to his training, certification, and experience in visually estimating vehicle

speed. As a result, we find Yasenchak’s and Kopchak’s testimony as to their visual

observation of Woods’s speed insufficient under Jenney, 126 Ohio St.3d 5,

2010-Ohio-2420, 929 N.E.2d 1047. See also State v. Starks, 196 Ohio App.3d 589,

2011-Ohio-2344, 964 N.E.2d 1058 (12th Dist.); State v. Riddle, 6th Dist. No. OT-10-040,

2011-Ohio-1547.
       {¶22} The state argues that even if the officers’ testimony did not satisfy the

Jenney standard, the testimony about pacing Woods’s vehicle alone warranted a traffic

stop for speeding.   The trial court considered and rejected this argument, finding the

officers did not have sufficient time or distance to reasonably use pacing as a means to

determine the speed of Woods’s vehicle.

       {¶23}   Woods turned onto Adams from East 105th. This necessitated time and

distance for the officers’ vehicle to first catch up to Woods’s vehicle and then commence

pacing. The officers only followed Woods for two residential city blocks, too short a

distance to establish a speeding violation based on pacing. The court was in the best

position to evaluate the credibility of the officers’ testimony on this point, and we decline

to substitute our judgment for that of the trial court. See Mills, 62 Ohio St.3d 357, 582

N.E.2d 972; Fanning, 1 Ohio St.3d 19, 437 N.E.2d 583. The trial court’s findings are,

therefore, supported by competent and credible evidence, and the totality of the facts and

circumstances before the officers does not otherwise suggest criminal activity. Bobo, 37

Ohio St.3d 177, 524 N.E.2d 489.

       {¶24} Under these circumstances, the trial court correctly concluded that the

officers lacked probable cause to stop Woods for speeding.      The ensuing searches of his

person and vehicle were illegal, and thus the trial court properly suppressed the evidence

discovered in those searches.

       {¶25} Even if we found that the officers validly stopped Woods for speeding, the

trial court serves as the trier of fact and is the primary judge of the credibility of the
witnesses. Mills, 62 Ohio St.3d 357, 582 N.E.2d 972; Fanning, 1 Ohio St.3d 19, 437

N.E.2d 583. We would defer to and agree with the trial court’s findings and conclusions

relating to the testimony of Yasenchak and Kopchak: the “[t]estimony of the officers

that the search was an inventory search of the vehicle was tantamount to a tow is

disingenuous and merely a pretext for the claimed inventory,” and “the search of the trunk

and most [s]uspiciously, the hood, along with the officer’s failure to list all of the

vehicle’s contents on the inventory list suggests that the search of the vehicle was neither

incidental to a tow nor for the purposes of inventory.”     This is a classic example of a

police officer’s intentional use of an unlawful traffic stop, under a questionable codified

ordinance, for the sole purpose of conducting a fishing expedition for evidence of another

crime, and a tailored script at the motion to suppress hearing to justify the stop and

subsequent searches. See State v. Bevan, 80 Ohio App.3d 126, 608 N.E.2d 1099 (11th

Dist.1992).

       {¶26} The state’s assignment of error is accordingly overruled.

       {¶27} Judgment affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.
SEAN C. GALLAGHER, JUDGE

JAMES J. SWEENEY, P.J., and
KENNETH A. ROCCO, J., CONCUR